Citation Nr: 9908646	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
pes planus.  

2.  Entitlement to service connection for arthritis of 
multiple joints.  

3.  Entitlement to a total disability rating due to 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 
noncompensable rating, for bilateral pes planus.  The veteran 
objected to his noncompensable initial rating and filed a 
timely notice of disagreement, initiating this appeal.  

In February 1998, the veteran was denied service connection 
for arthritis of multiple joints, and a total disability 
rating due to individual unemployability.  He filed a timely 
notice of disagreement, initiating an appeal on these issues 
as well.  The two appeals have been perfected, and are now 
merged into a single appeal properly before the Board.  


FINDINGS OF FACT

1.  Based on the evidence showing the highest level of 
disability in the period from the grant of service connection 
to the present, the veteran's bilateral pes planus results in 
pain on use of the feet, without successful correction by 
orthopedic aides or devices.  

2.  The veteran's current arthritis of multiple joints is not 
shown by the evidence to have been incurred in or aggravated 
by service or within a year thereafter, and is not 
proximately due to or resulting from a service connected 
disability.  

3.  The veteran's service connected disabilities do not 
render him unable to obtain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  For the entire period from the grant of service 
connection to the present, a compensable rating of 10 percent 
for the veteran's service connected bilateral pes planus is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.20, 4.71a, Diagnostic Code 5276 
(1998).  

2.  The claim for service connection for the veteran's 
arthritis of multiple joints is not well grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).  

3.  A total rating based on individual unemployability due to 
the veteran's service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 501, 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.15, 4.16, 4.17, 4.19 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As an initial matter, this claim is noted to have several 
confusing issues.  The veteran has been granted service 
connection for pes planus of the right foot, and a history of 
pes planus for the left foot.  The RO granted service 
connection for a history of pes planus in the left foot 
because, several years after his separation from service, the 
veteran experienced a partial forefoot amputation of this 
left foot resulting from a work-related crush injury.  

According to the service medical records, the veteran had no 
arthritis or related joint disabilities at the time of his 
February 1966 service entrance examination.  However, a 
broken right arm, incurred in 1959, was noted in his medical 
history.  No residuals were found.  In June 1968, he 
complained of pain across the medial aspect of both feet, and 
pes planus was suspected.  A referral to the podiatry clinic 
was made.  There he was diagnosed with symptomatic pes 
planus, and foot pads and corrective heels were given.  He 
continued to report bilateral foot pain thereafter, and in 
November 1968 he was given two weeks of light duty with no 
running.  The last treatment of record dates from March 1969, 
at which time the prior diagnosis of pes planus was 
confirmed, and corrective heels were again prescribed.  At 
the time of his March 1969 service separation examination, no 
arthritis or related joint disabilities were seen, and the 
veteran reported no such disorders on his medical history 
record.  No records are available for any medical treatment 
received immediately after service discharge.  

Private clinical treatment notes from 1987 note a lumbosacral 
strain "from his unsteady gait with the amputation of the 
left foot."  In 1988 arthritis of the dorsal spine was noted 
secondary to gait change secondary to a left foot amputation.  

A March 1990 VA x-ray report indicates the presence of 
degenerative changes of the cervical spine.  Degenerative 
changes of the lumbosacral spine were also noted.  Private 
treatment notes from 1990 confirm a chronic lumbosacral 
strain and state the veteran is having "difficulty due to 
partial amputation of the left foot".  His private physician 
did not consider the veteran employable.  

The veteran was afforded a VA orthopedic consultation in 
August 1991.  Complaints of neck, shoulder, and bilateral 
knee and ankle pain were recorded, but the examiner stated 
these "are hard to relate to any mechanical process".  

Private outpatient treatment notes from August 1993 state the 
veteran may have "osteoarthritis of the left shoulder".  In 
September 1986, he was described by the same private 
physician as "permanently and totally disabled".  The 
"disqualifying diagnosis" was a partial amputation of the 
left lower extremity with vascular insufficiency.  

In July 1995, the veteran filed a claim for service 
connection for a bilateral foot disability.  He was afforded 
a September 1995 VA medical evaluation.  A history of 
bilateral foot pain during service was reported by the 
veteran.  Subsequent to service discharge, his left foot was 
injured in a work-related accident, and the left forefoot was 
amputated.  

Objective examination of the feet revealed "moderate pes 
planus" of the right foot, in the words of the examiner.  
Full range of motion was also observed in the right foot.  

On the same examination, the veteran's knees displayed 
crepitation with full range of motion, with some bilateral 
tenderness on palpation.  Otherwise, the knees were within 
normal limits.  X-rays of the feet noted amputation of the 
left forefoot, and minimal spur formation of the right foot.  
They were otherwise essentially unremarkable.  X-rays of the 
knees demonstrated no significant pathology, and no 
degenerative joint disease of either the right or left knee.  

In a November 1995 rating decision, the veteran was granted 
service connection, with a noncompensable rating, for right 
foot pes planus.  Service connection was also granted for a 
history of left foot pes planus.  In December 1995, the 
veteran filed a notice of disagreement concerning the initial 
disability rating assigned his bilateral foot disability.  

The veteran filed an October 1996 claim for service 
connection for multi-joint arthritis, and a total disability 
rating due to individual unemployability.  He was afforded a 
February 1997 VA orthopedic examination.  The examiner 
described his gait and posture as normal.  His right foot was 
within normal limits in appearance, albeit with a very low 
arch; pes planus was questionable on this foot.  Function of 
the right foot was without abnormality or deformity.  Gait 
was normal, and no secondary skin or vascular changes were 
noted.  Examination of the left foot revealed residuals of a 
well-healed forefoot amputation.  The stump exhibited normal 
functioning.  X-ray of the right foot revealed pes planus.  
No degenerative joint disease was seen in the left foot.  

The veteran was also seen at the VA outpatient clinic in 
November 1996, at which time it was noted "much of this 
[veteran's] problem is caused by need to have his prosthetic 
foot replaced or repaired."  

In February 1998, the RO denied the veteran's claims for 
service connection for multi-joint arthritis, and a total 
disability rating due to individual unemployability.  The 
veteran filed a March 1998 notice of disagreement, and was 
sent a July 1998 statement of the case.  He filed his 
substantive appeal that same month.  


Analysis
I.  Initial rating - bilateral pes planus

The veteran's claim for an increased initial rating for his 
service connected bilateral pes planus is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The U. S. Court 
of Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  In 
cases where, after a careful consideration of all evidence, a 
reasonable doubt arises as to the degree of disability, that 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

Under the applicable rating criteria, a severe bilateral 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, warrants a 30 percent rating; the 
same evidence present unilaterally warrants a 20 percent 
rating.  When there is a moderate acquired flatfoot, either 
unilaterally or bilaterally, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating is assigned.  Mild symptoms, relieved by built up 
shoes and arch supports, warrant a noncompensable rating.  38 
C.F.R. § 4.71 (a), Diagnostic Code 5276 (1998).  

As has been noted above, the veteran's left foot sustained a 
crush-type injury in a 1971 work-related accident, and 
subsequently his left forefoot was amputated.  He is not 
currently service connected for this amputation and the 
residuals thereof.  The law cautions against the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation.  
38 C.F.R. § 4.14 (1998).  Therefore, in rating the veteran's 
bilateral pes planus, only the degree of impairment separate 
from the non-service connected injury and attributable to pes 
planus will be considered.  

Based on a complete review of the record, the preponderance 
of the evidence suggests an increased rating, to 10 percent, 
is warranted for the veteran's bilateral pes planus.  This 
rating represents the highest level of disability that has 
been manifested in the period from the initial grant of 
service connection to the present.  

Although the disability must be rated on the evidence from 
the period beginning with the grant of disability to the 
present, the nature of the disability is best understood in 
the context of the entire medical history.  According to the 
service medical records, the veteran first reported bilateral 
foot pain in June 1968, and a podiatry consult diagnosed pes 
planus.  Foot pads and corrective heels were prescribed.  
Thereafter, he reported pain of the feet on several 
occasions, despite the use of corrective heels and foot pads.  
In November 1968, light duty was recommended.  Finally, there 
is no evidence that the veteran's foot pain due to pes planus 
was resolved at the time of his May 1969 separation from 
service.  Based on this evidence of pain on use of the feet, 
it would appear a compensable rating of 10 percent, is 
warranted in light of 38 C.F.R. §§ 4.3 and 4.7.  

According to the VA examination of February 1997, the veteran 
had a very high arch of the right, with no deformity.  
However, when the veteran was examined in September 1995, the 
veteran's right foot was characterized by the qualified VA 
medical examiner as exhibiting "moderate pes planus." 
Despite this clear and unambiguous statement by the medical 
expert on the September 1995 VA examination, the RO granted 
the veteran a noncompensable rating in a November 1995.  
Diagnostic Code 5276 clearly states that "moderate acquired 
flatfoot", of either bilateral or unilateral type, warrants 
a 10 percent rating.  Thus, a compensable rating is warranted 
based on the documented disability of the right foot.  While 
the record contains evidence of moderate pes planus 
bilaterally, the applicable rating criteria do not 
differentiate between unilateral and bilateral moderate pes 
planus, both of which are compensable at the same percentage; 
i.e., 10 percent.  38 C.F.R. § 4.71(a), Diagnostic Code 5276 
(1998).

The evidence does not, however, support a higher rating, to 
30 percent, for severe bilateral pes planus, or to 20 
percent, for severe unilateral pes planus.  According to the 
most recent VA examination of record, performed in February 
1997, the veteran's right foot was without abnormality or 
deformity.  No secondary skin or vascular changes were noted, 
and his gait was within normal limits.  On the previous VA 
examination in September 1995, the veteran's right foot pes 
planus was characterized as only "moderate", as is noted 
above; at no point in the record is the veteran's pes planus 
of either foot described as severe by a qualified medical 
expert.  The record is likewise devoid of any objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indications of 
swelling on use, or characteristic callosities of either 
foot, which is required for a rating in excess of 10 percent.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5276 (1998). 

Overall, the disability picture presented does not rise to 
the level required for a 30 percent rating.  Furthermore, the 
evidence is not in balance between the two ratings such that 
38 C.F.R. § 4.7 is applicable here.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected pes planus has 
not required frequent periods of hospitalization; nor is it 
shown by the evidence to present marked interference with 
employment in and of itself; the veteran's partial left foot 
amputation has been shown to impair substantially with his 
employment, but this disability is not service connected.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
[12 Vet. App. 119 (1999)].  At no time since the veteran 
filed his claim for service connection has the service 
connected disability been more disabling than as currently 
rated.  The disability has, however, presented a degree of 
impairment equal to a 10 percent rating since the effective 
date of the claim.  

In conclusion, an initial compensable rating of 10 percent, 
and no higher, is warranted for the veteran's bilateral pes 
planus.  


II.  Service connection - multiple joint arthritis

Service connection will be awarded for any disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Certain statutorily enumerated 
disabilities, such as arthritis, will also be granted service 
connection if they manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Additionally, a disability which is 
proximately due to, or results from, another disability for 
which service connection has been granted shall be considered 
a part of the original service connected condition.  38 
C.F.R. § 3.310 (1998).  In evaluating a claim, the VA must 
extend the benefit of the doubt to any claimant whenever the 
evidence is in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Grottveit v. 
Brown, 5 Vet. App. 92 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  To be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

After a thorough review of the medical evidence, the 
veteran's claim for service connection for multiple joint 
arthritis must be denied as not well grounded.  

The veteran contends he has arthritis in several major 
joints, and medical evidence of record suggests degenerative 
joint disease is present in the cervical and dorsal spine, 
and left shoulder.  He also alleges arthritis in both knees, 
the right shoulder, and the bilateral wrists.  Assuming 
arguendo the veteran's contentions are all correct, his claim 
remains not well grounded.  While a current disability is 
necessary to a well grounded claim, it is not the only 
requirement; the incurrence or aggravation of a disease or 
injury in service must also be demonstrated.  See Caluza, 
supra.  The veteran has not shown that his current diagnosis 
of arthritis of multiple joints is due to or results from a 
disease or injury incurred in or aggravated by service, or a 
service connected disability.  

At the time of his March 1969 service separation examination, 
no arthritis or related joint disability was noted, and none 
was diagnosed within a year thereafter.  It wasn't until the 
mid-1980's that the veteran was first diagnosed with 
arthritis in any joint.  Also, no medical professional has 
suggested the veteran's arthritis is related to his service 
connected bilateral pes planus.  Instead, the medical 
evidence clearly suggests the veteran's non-service connected 
partial left foot amputation has resulted in a number of 
disabilities, including arthritis.  Private clinical 
treatment notes from 1987 note a lumbosacral strain "from 
his unsteady gait with the amputation of the left foot."  In 
1988 arthritis of the dorsal spine was noted secondary to 
gait change secondary to a left foot amputation.  Private 
treatment notes from 1990 confirm a chronic lumbosacral 
strain and state the veteran is having "difficulty due to 
partial amputation of the left foot".  Finally, notes from a 
VA outpatient clinic state "much of this [veteran's] problem 
is caused by need to have his prosthetic foot replaced or 
repaired."  As was stated previously, the veteran's partial 
amputation of the left foot is not service connected.  The 
clear weight of the medical evidence suggests this 
disability, and not bilateral pes planus, is the proximate 
cause of the veteran's arthritic impairment in multiple 
joints.  No medical evidence of record suggests bilateral pes 
planus has resulted in arthritis in any part of the veteran's 
body.  



The veteran has argued the existence of a nexus between his 
service connected bilateral foot disability and his current 
arthritis, but he is not a medical expert qualified to offer 
opinions on medical etiology or diagnosis; therefore, his 
assertions are not binding on the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran has presented medical evidence of 
a current disability, arthritis of multiple joints, but is 
unable to demonstrate that this was incurred in or aggravated 
by service or within a year thereafter.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  Additionally, he is unable to 
demonstrate that this disability is due to or the result of a 
service connected disability.  38 C.F.R. § 3.310.  For these 
reasons, the claim is not well grounded.  Rabideau, supra.  
In the absence of a well-grounded claim, the appeal for 
service connection for arthritis of multiple joints must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  


III.  Total disability rating due to individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
1991); 38 C.F.R. § 4.16 (1998).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1998).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1998).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (1998).  Factors to be 
considered will include the veteran's employment history, 
educational attainment and vocational experience.  38 C.F.R. 
§ 4.16 (1998).  

Currently, the veteran is service connected for bilateral pes 
planus, with a 10 percent disability rating, and an anxiety 
disorder, with a 30 percent rating.  Clearly, this does not 
meet the specific percentage requirements of § 4.16(a), and 
the RO reviewed the evidence and determined that no basis 
existed upon which to submit the veteran's case for extra-
schedular consideration pursuant to 38 C.F.R. § 4.16(b).  In 
light of its own review of the evidence, the Board concurs 
with that finding.  Aside from his own contentions, the 
veteran has not offered any evidence to support his 
assertions of unemployability due solely to his service 
connected disabilities.  

In reaching its determination in such situations, the Board 
has followed the analysis of the Court in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm, with respect to a similar 
level of disability under the rating schedule.  38 C.F.R. 
§§ 4.1, 4.15 (1998).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

In this case, no evidence of record, such as a medical 
opinion or repeat hospitalizations, supports the veteran's 
contention that his bilateral pes planus and anxiety disorder 
preclude all forms of substantially gainful employment.  The 
veteran himself has presented no objective evidence, other 
than the obvious impairment manifest in these disabilities, 
which would indicate his case is unusual or exceptional, or 
otherwise outside the norm.  No evidence submitted by the 
veteran indicates a degree of impairment outside of that 
considered by the rating schedule and due solely to his 
service connected disabilities which render the veteran 
unemployable.  

Admittedly, he has been described by a competent private 
medical doctor on several occasions as "permanently and 
totally disabled".  However, this assessment was based on a 
"disqualifying diagnosis" of a partial amputation of the 
left lower extremity, with vascular insufficiency.  This 
disability has also resulted in a lumbosacral strain, 
arthritis of the dorsal spine, degenerative changes of the 
cervical spine, and recurrent bilateral knee pain.  A 
November 1996 VA outpatient treatment note indicates "much 
of this [veteran's] problem is caused by need to have his 
prosthetic foot replaced or repaired."  The totality of the 
record clearly confirms that the veteran's partial left foot 
amputation has resulted in greatly impaired employability; 
nevertheless, the veteran is not service connected for any 
disability resulting from his left foot amputation.  

Thus, the RO was justified in finding that the case was not 
so exceptional or unusual as to warrant an extraschedular 
rating, and there is no basis at present to reverse the RO's 
denial of total disability due to individual unemployability. 

Review of the evidence establishes that the veteran does not 
meet the numerical requirements of § 4.16(a) for total 
disability due to individual unemployability, and the veteran 
has not presented sufficient evidence which would indicate 
that his case is so exceptional or unusual that 
extraschedular rating is warranted by the Director under 
§§ 3.321 and 4.16(b).  In short, the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability, and that claim is 
denied.


ORDER

1.  An initial rating of 10 percent is warranted for the 
veteran's bilateral pes planus.  

2.  The claim for service connection for multiple joints is 
denied as not well grounded

3.  Entitlement to a total disability rating due to 
individual unemployability is not warranted.


		
	
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


